Citation Nr: 1744883	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-37 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an earlier effective date for the grant of service connection for asbestosis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1956 to January 1960, and died in February 2016.  By May 2016 correspondence, VA found the appellant eligible to be substituted in the Veteran's place for purposes of this claim.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for asbestosis effective January 9, 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A final December 2002 rating decision denied service connection for asbestosis; the Veteran appealed that decision but did not perfect the appeal following the issuance of an October 2003 statement of the case (SOC).

2.  Since the December 2002 decision, the first communication from the Veteran to VA evidencing intent to reopen a claim of service connection for asbestosis was received on January 9, 2015.  


CONCLUSION OF LAW

An effective date prior to January 9, 2015 for service-connected asbestosis is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As the present appeal involves a downstream issue (earlier effective date) associated with a grant of service connection and assignment of disability ratings and effective dates, statutory notice has already served its purpose and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran-and the appellant, after his death-were provided the requisite notice for his service connection claim as part of the Fully Developed Claim process.  They have had ample opportunity to respond and have not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, all relevant evidence has been secured.  Critically, determinations regarding effective dates of awards are based essentially on what is already in the record and when it was received.  Thus, further development of the record is generally not necessary.  Neither the Veteran nor the appellant have identified any pertinent evidence that remains outstanding.  Thus, no further assistance is required to comply with VA's duty to assist.


Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400(b)(2).
The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On July 12, 2001, VA received the Veteran's original claim of service connection for asbestosis (among other issues).  A December 2002 rating decision denied that claim based on a finding that the evidence failed to show asbestosis had been clinically diagnosed.  Specifically, the decision indicates that there was conflicting evidence as to whether a diagnosis of asbestosis was warranted at the time, noting that an X-ray report from Dr. Rosati acknowledged findings that were compatible with asbestosis, but did not "affirmatively diagnose" such disability, and that an October 2002 VA examiner opined that the Veteran did not have asbestosis, but rather had mild chronic obstructive pulmonary disease due to cigarette smoking.  The Veteran did file a timely Notice of Disagreement with that denial but, after readjudication in an October 2003 statement of the case (SOC), failed to file a timely substantive appeal.  Thus, that appeal lapsed, the December 2002 rating decision became final based on the evidence then of record, and its finality may not be disturbed absent a showing of CUE.

The document in the record directly following the October 2003 SOC is a Fully Developed Claim application seeking to reopen service connection for asbestosis which VA received on January 9, 2015.  That claim was granted, effective from the date the claim was received, by the June 2015 rating decision on appeal.  Consequently, an earlier effective date is not warranted unless an earlier date of claim applies to the present analysis.  However, as the Board has explained above, the only prior claim was denied in a final December 2002 rating decision.  Thus, the only way to apply an earlier date of claim to this analysis is to show the RO committed CUE in that decision.
CUE is defined as a "very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 42 (1993).  In order to show CUE, the evidence must show that (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions existing at that time were incorrectly applied; (2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question; and (3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 70 (2008); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  However, disagreement with the way evidence was weighed or evaluated do not constitute CUE.  Fugo, 6 Vet. App. at 44; Russell, 3 Vet. App. at 313-14.  Similarly, breaches of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002) citing Caffrey v. Brown, 6 Vet. App. 377 (1994) (finding that CUE is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other aspects, is not CUE).

The appellant-and the Veteran, prior to his death-have alleged CUE was committed in the original December 2002 denial.  Specifically, a July 2015 statement argues that VA had evidence in its possession at time of the original claim that indicated the Veteran had asbestosis (referring to letters from Dr. Rosati and other doctors) that should have been sufficient to "warrant a more thorough exam than those already conducted by the private doctors."  Failure to provide such examinations was, by the Veteran's estimation, a failure to assist that robbed him of a thorough examination.  He argued that he should have been afforded a high-resolution CT scan which, if performed, would have rendered a definitive diagnosis.  However, he ultimately acknowledged that failures to carry out the duty to assist are not considered CUE under governing case law.  A separate contemporaneous statement alleges that the October 2002 VA examination he was afforded in conjunction with the original service connection claim was inadequate because the examiner was unprofessional and conducted only a cursory 25-minute examination and review of his file.  He believed the doctor had made up her mind prior to even meeting with him.  

Unfortunately, these statement allege only that the record was improperly developed.  In other words, they assert only that VA breached its duty to assist.  Notably, they include no allegation of substantive factual or legal error and explicitly avoid alleging that the evidence at the time of the December 2002 decision was sufficient to grant the claim.  Indeed, the assertion that more robust clinical testing was required to confirm a diagnosis at the time actually indicates tacit acknowledgment that the diagnostic evidence in the record was unclear at the time the original claim was denied.  Moreover, nothing else in the record suggests or otherwise raises the spectre of CUE.  Therefore, the Board cannot find that the appellant or Veteran have truly put forth an allegation of CUE, much less that the December 2002 decision actually involved an error that "compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo, 6 Vet. App. at 43.  

In light of the above, the Board finds no basis for disturbing the finality of the December 2002 decision.  Consequently, January 9, 2015 is both the earliest date of claim and possible effective date for the June 2015 grant of service connection currently on appeal.

	(CONTINUED ON NEXT PAGE)





Accordingly, the Board finds the preponderance of the evidence is against this appeal, the benefit of the doubt rule does not apply, and the appeal must be denied. 


ORDER

The appeal is denied.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


